Citation Nr: 1103255	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
low back disability.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1976 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, continued the Veteran's 20 
percent rating for his lumbar strain with degenerative joint 
disease (DJD) (low back disability) and denied entitlement to 
TDIU.

The issues have been recharacterized to better comport to the 
evidence of record.  

In June 2009, the Board remanded the claims for additional 
development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability is not manifested by a 
thoracolumbar range of motion limited to 30 degrees of forward 
flexion or less; findings of favorable or unfavorable ankylosis 
of any part of the spine, or; any incapacitating episodes 
requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  October 2005, November 2008, December 2008, 
and December 2010 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment record have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
examinations were conducted to assess the current severity of the 
Veteran's service-connected disability; the Veteran has not 
argued, and the record does not reflect, that these examinations 
were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

The Veteran seeks an evaluation in excess of 20 percent for his 
low back disability.  He contends that the range of motion of his 
low back was greater on VA examination because of pain 
medications he takes.  

The RO originally granted service connection for a low back 
disability in September 2002, assigning a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5295, which the RO noted is a lumbar strain 
with DJD, effective November 2, 2000.  The RO continued the 
Veteran's 20 percent rating for a low back disability under 38 
C.F.R. § 4.71a, DC 5295 in the rating decision on appeal.  The 
Board notes that there is no longer a diagnostic code 5295 and 
that a lumbosacral strain is now evaluated under Diagnostic Code 
5237.  A lumbosacral strain, as are all low back disabilities, is 
evaluated under General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 
4.71a.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's increased rating claim was received by the RO in 
August 2005, which is subsequent to changes in the rating 
criteria related to the spine.  

Diagnostic Code 5237, is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula for Diseases and Injuries 
of the Spine: Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 degrees, 
and left and right lateral rotation is zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
is zero to 30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Note (1) to Diagnostic Code 5237 provides that, for purposes of 
ratings under Diagnostic Code 5237, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id.

September 2005 VA treatment records note that the Veteran 
reported considerable discomfort in his back and has mid to lower 
lumbar tenderness to deep palpitation.  The Veteran flexes to 60 
degrees in standing position.  An assessment of persistent lumbar 
spondylosis exacerbated by the Veteran's overweight condition was 
given.  

A VA examination was conducted in October 2005.  The Veteran 
claims that his low back has gotten worse since his last VA 
examination and he experiences constant low back pain that is 
sharp in nature.  He denies any loss of bowel or bladder control.  
He also feels weakness, tenderness, and lack of endurance to his 
low back, but denied any incapacitating episodes of low back pain 
requiring bedrest prescribed by a physician.  The Veteran 
requires an electric cart.  A physical examination revealed that 
the Veteran is alert, oriented, and in no signs of acute 
distress.  Lumbar spine shows normal lordosis.  The thoracic 
spine is convex.  The Veteran flexed to 80 degrees, laterally 
flexed left and right to 30 degrees, and rotated 40 degrees with 
pain and grimacing.  No spasm was noted to the lumbosacral spine.  
A diagnosis of degenerative disc disease (DDD), multilevel, mild, 
lumbosacral spine, was given.  

A VA examination was conducted in September 2008.  The examiner 
noted a review of the Veteran's claim file.  The Veteran gets 
around on a motorized wheelchair.  The Veteran complained of pain 
and stiffness in his lower back that occurs in the middle of the 
night and lasts all day.  It radiates to his right hip.  Flares 
occur twice per week and during flares he cannot get up and walk.  
The Veteran can walk 50-60 feet unaided and uses a motorized 
wheelchair.  The Veteran has had no incapacitating episodes in 
the past 12 months.  A physical examination of the thoracolumbar 
spine revealed that the Veteran leans to the left while walking, 
that his thoracolumbar spine had abnormal symmetry, and that he 
has point tenderness to the paraspinal muscles.  The Veteran had 
forward flexion to 70 degrees, but had 5 degrees of loss after 3 
repetitions due to pain, extension to 15 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 15 degrees, left 
lateral rotation to 20 degrees, and right lateral rotation to 15 
degrees with no loss after 3 repetitions.  Medical imaging of the 
lumbosacral spine was conducted and a diagnosis of DDD, lumbar 
spine, was given.  

A July 2009 VA telephone nursing treatment record notes that the 
Veteran reported back pain and that he would see his doctor 
within 24 hours.  

To receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show that there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  The September 2005 VA treatment record notes that the 
Veteran flexed to 60 degrees, the October 2005 VA examination 
report notes that the Veteran flexed to 80 degrees, and the 
September 2008 VA examination report notes that the Veteran had 
forward flexion to 65 degrees limited by pain.  Thus, there is no 
competent medical evidence or record indicating, nor does the 
Veteran contend, that his forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  

The Veteran contends that without his medications he would have a 
lesser range of motion, however, nothing in the pertinent 
regulations or applicable case law indicates that assessments of 
the severity of a service connected disability should be 
conducted while the disability is not medically treated.  
Likewise, there is no competent medical evidence, nor does the 
Veteran contend, that any part of the Veteran's spine manifests 
favorable or unfavorable ankylosis.  Additionally, there is no 
evidence of record, nor does the Veteran claim, that he has been 
prescribed bed rest by a physician due to his low back 
disability.  Accordingly the evidence does not establish that a 
higher evaluation under 38 C.F.R. § 4.71a, DC 5237, is warranted.

The Veteran has been granted separate ratings for neurological 
manifestations of his low back disability pursuant to 38 C.F.R. 
4.71a DC 5237, Note (1).  

The Veteran's disabling effects of pain have been considered in 
evaluating his service-connected low back disability.  See 
DeLuca, supra.  The Veteran's complaints of pain during his VA 
examinations, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss of 
function attributed to his disability.

At no time during the pendency of this claim has the Veteran's 
low back disability met or nearly approximated the criteria for a 
rating in excess of 20 percent, and staged ratings are not for 
application.  See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of his low back 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professionals, which 
show that the criteria for a rating in excess of 20 percent for 
his low back disability have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for a low back disability; there is no doubt 
to be resolved; and an increased rating is not warranted.  
Gilbert, supra.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected low back disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant' s disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various medical 
professionals are the symptoms, such as pain and limited motion, 
included in the criteria found in the rating schedule for the 
Veteran's low back.  The schedular criteria are not inadequate 
for rating this Veteran's disability, and the other two steps in 
the analysis of extra-schedular ratings need not be reached.  The 
Board acknowledges that the Veteran is not employed and discusses 
this fact in conjunction with his TDIU claim below.  
ORDER

Entitlement to an evaluation in excess of 20 percent for a low 
back disability is denied.  


REMAND

The Veteran seeks entitlement to TDIU.  He contends that he 
cannot work due to his service-connected disabilities.

The Veteran is currently service connected for post-operative 
osteochondrosis, left knee, rated as 20 percent disabling; a low 
back disability, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated as 20 percent disabling; DJD with limitation of the motion 
of the left knee, rated as 10 percent disabling; and right hip 
strain with DJD, rated as 10 percent disabling.  His combined 
rating is 70 percent.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

An October 2005 VA examination report notes that the Veteran was 
removed from his job at Motel 6 because of his inability to climb 
up and down stairs and a history of fibromyalgia.  A September 
2008 VA examination report notes that the Veteran cannot work 
anymore.  An October 2009 VA examination notes that the Veteran 
is unemployed due to medical problems.  

Because the medical evidence of record indicates that the Veteran 
has occupational problems, which could be related to his service-
connected disabilities, a VA medical examination must be provided 
to determine whether the Veteran cannot secure or follow a 
substantially gainful occupation as a result of all of his 
service-connected disabilities.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is her responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine his employability.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves, render him unable to secure or 
follow a substantially gainful occupation.  

A complete rationale must be provided for all 
opinions.  The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
including non service connected mental or 
personality problems, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated under 38 C.F.R. § 4.16 (a) and 
(b).  The RO is to consider whether the 
Veteran's service-connected disabilities 
result from a common etiology for purposes of 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 
4.16(a)(2).  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


